In an action for separation, defendant withdrew his answer at the time the ease came on for trial on February 19, 1951. However, judgment of separation was never entered, although the court had granted plaintiff’s motion for judgment at the conclusion of the trial. In June, 1953, defendant moved under rule 302 of the Rules of Civil Practice to dismiss the complaint for failure to prosecute, or, in the alternative, to vacate the inquest taken on February 19, 1951, and to restore the case to the calendar for trial. The alternative relief was granted on certain conditions. Thereupon plaintiff moved for reargument, which was granted, but the original decision adhered to. Plaintiff appeals from both orders. Order on reargument affirmed, without costs. No opinion. Appeal from original order dismissed, without costs. Nolan, P. J., Adel, Wenzel, Schmidt and Beldock, J.J., concur.